Title: To George Washington from Brigadier General La Rochefermoy, 25 July 1777
From: La Rochefermoy, Matthias-Alexis
To: Washington, George



fort éduart 25. juillet 1777
A Son excelence Le general Waginsthon

je Vous écris dans L’amertume d’un coeur navré de La plus grande douleur, Sur La perte que nous Venons de faire: L’evacuation des deux places, tyconderoga et mont indépendance, que Le général St Clair a été obligé d’ordonner, est une avanture de La quelle je ne puis me Consoler, et que j’aurois toutes Les peines du monde a croïre Si je n’avois été moi même present de La précipitation avec La qu’elle elle

S’est faite. j’ai L’honeur d’assurer, Son Excélence, que depuis L’age de onze ans, j’ai L’honeur de Servir, Sa Majesté trés crethienne, je n’ai jamais rien vüe de Si précipité de Si mal ordonné, et en même tems de Si peut Combiné; je L’aisse a panser, à Son Excelence, Combien il est douloureux pour un étrangers dans pareille Sirconstance, de Se trouver Compromis dans une Cohüe qui Sans attaquer L’honeur de chaque officier en particulier Laisse un impression tout a fait différentes des principes qu’ils ont acquis de trente ans d’expériances; c’est peut être Le cas ou malheureusement je me trouverois Si je n’etois Sure de La judiciaire de Votre excélence et en même tems trés persuadé qu’elle me rend assès de justice pour croire que Loin d’avoir Contribuer a tous Ce S’est fait j’aurois Vendüe La place Le plus cher qu’il m’auroit été possible. ma Signature que Vous Verrés Sur La résolutions Du Conseille de gueres, n’est point une raison pour croire que j’aye acquiessé a tous Ce qui S’est fait; La plus grande preuve que je puisse en donner, C’est que j’ay demander tous Les jours a faire des Sortie pour arester L’ennemie du moment qu’il a été debarqué Sans que Cela aye put m’être accordé, eu égard au peut demonde qu’il Yavoit pour pourvoir a La Sureté de L’intérieur de La place.
mon premier Soin en arrivand Sur La place que nous avons été forcé d’evacuer, fut d’observer Les postes, et d’aprés une Combinaisons justes, j’observai au Général Scheler, qu’il n’y avoit que trois mil hommes pour déffandre Les deux places; beaucoup de fortifications Commancés aucune de fini: aquoi il me repondit, que Sous huit jours nous aurions de huit a dix mil hommes qui ne Sont point, Venus, et qui nous ont obligés de nous retirer aussi ignomigneusement que nous L’avons faites, j’ose assurer a Son Excelence, que cet époque est une obstacle au Succés des armes americaines, L’interets que j’y prend me donne droit de Vous faire cette observations, je ne puis m’ouvrire à Vous aussi franchement que je Le désirerois, qu’au prealable Vous ne m’en donniés L’ordre et encore ne pouroit-ce, être que Verbalement; il ne faloit que Dix mil hommes pour garder Ses deux places, La partie La plus essentielle et que L’on a été obligé de negligé par Le defaud de monde est Le mont taup dont notre ennemi a Senti toute L’importance puisqu’il S’y est retranché dans Vingt quatres heurs, Sans que j’aye pus obtenire de L’em empecher. du reste je n’ai rien tant à Coeur, que d’assurer, a Son excelence, avec quel zele je suis attaché au bonheur dès américains qui deviend Le mien par Le grand interets que j’y prends.
j’ai L’honeur d’observer, a Son excelence, que Le fort Scheler est menacé d’etre attaqué par dix huit Cents hommes, et qu’il n’y a pour Leur opposé que deux cents hommes, et quatres heurs d’amunitions, j’ose pourtant Vous assurer que Ce poste est de La derniere importance

et que Si Lon y prend garde il Sera enlevé avand que L’on en aye La moindre Connoissance. je suis a Son Excelence avec Respects Le trés humble et trés hobiessant Serviteur

d’erochefermoy b.g.

